Case 1:20-cv-00170-LMB-JFA Document 75 Filed 03/25/21 Page 1 of 3 PageID# 415




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                              Alexandria Division

MUNA AL-SUYID, et al.                    )
                                         )
      Plaintiffs,                        )
                                         )
v.                                       )       Case No. 1:20-cv-00170 (LMB/JFA)
                                         )
KHALIFA HIFTER, et al.,                  )
                                         )
      Defendants.                        )
                                         )

                       DEFENDANT’S MOTION FOR LEAVE
                         TO FILE AMENDED ANSWER

      Defendant Khalifa Hifter (“Mr. Hifter”) respectfully moves this Court,

pursuant to Fed. R. Civ. P. 15(a)(2), to enter an order permitting him leave to file the

proposed Amended Answer attached as Exhibit 1.

      Based on the accompanying Memorandum in Support, Mr. Hifter seeks to add

additional information in order to ensure that Plaintiffs are sufficiently on notice of

his affirmative defenses. Mr. Hifter also seeks to remove affirmative defenses that he

has deemed inapplicable. Leave to amend is liberally construed in the interests of

justice. Fed. R. Civ. P. 15(a)(2); Galustian v. Peter, 591 F.3d 724, 729 (4th Cir. 2010).

Here, that end is met by allowing Mr. Hifter to amend his answer. The Plaintiffs have

been on notice of the substance of the defenses that Mr. Hifter will be presenting

through the body of his original answer as well as his motion to dismiss. Additionally,

this case is just entering into discovery and Mr. Hifter is not seeking to add any new




                                             1
Case 1:20-cv-00170-LMB-JFA Document 75 Filed 03/25/21 Page 2 of 3 PageID# 416




affirmative defenses. Therefore, the Plaintiffs will not be surprised or prejudiced by

the amendment.



Dated: March 25, 2021                         Respectfully submitted,


                                              /s/ Jesse Binnall
                                              Jesse R. Binnall (VSB #79292)
                                              Lindsay R. McKasson (VSB #96074)
                                              BINNALL LAW GROUP, PLLC
                                              717 King Street, Suite 200
                                              Alexandria, Virginia 22314
                                              Phone: (703) 888-1943
                                              Fax: (703) 888-1930
                                              jesse@binnall.com
                                              lindsay@binnall.com

                                              Counsel for Defendant Khalifa Hifter




                                          2
Case 1:20-cv-00170-LMB-JFA Document 75 Filed 03/25/21 Page 3 of 3 PageID# 417




                           CERTIFICATE OF SERVICE

      I hereby certify that on this 25th day of March 2021, I electronically filed the

foregoing Motion for Leave to Amend Answer with the Clerk of the Court using the

CM/ECF system which will send notification of such filing to all counsel and parties

of record.



                                                     /s/ Jesse Binnall
                                                     Jesse R. Binnall

                                                     Counsel for Defendant Khalifa
                                                     Hifter
